The piece of land which is the subject of litigation in this case was deeded on the 17th day of September, 1891, by Isaac C. Swan to certain persons named and described in the deed as the "trustees of the Central Methodist Episcopal Church, of Norwich, Connecticut, . . . and their successors in office." The plaintiffs claim that the title to that piece of land should be vested in them, because they are in the law the successors in office of the grantees named in the deed. They say that the Trinity Methodist Episcopal Church in Norwich is the lawful successor of the Central Methodist Episcopal Church in Norwich, mentioned in the deed, and that they being the trustees of the said Trinity Church are the successors to the said grantees so named. The question, then, in the case is whether or not the plaintiffs are such successors; and that depends on the power and authority of Bishop Walden to do the things he undertook to do, as set forth in the finding. If they are such successors, then the language of the deed itself conveys an equitable title to the land sufficient to support their claim for the relief sought. *Page 223 
The action of Bishop Walden at the Annual Conference in Providence in 1896, as is stated in his certificate recited in the finding, was intended to terminate the existence of the three Methodist Episcopal churches in Norwich, i. e. the East Main Street Methodist Episcopal Church, the Sachem Street Methodist Episcopal Church, and the Central Methodist Episcopal Church, and to consolidate them into one church to be named the Trinity Methodist Episcopal Church of Norwich, Connecticut, with the effect, among other things, that the trustees of the consolidated church would be in the law of the church the successors of the trustees of the churches whose existence was terminated. His authority and power to do these acts and to bring about this effect is found in one of the sections of the Book of Discipline of the Methodist Church of America. That book is made a part of the finding. Bishop Walden construed that section of the Book of Discipline as giving him that power and authority as the presiding bishop at an annual conference of the New England Southern Annual Conference within the territorial limits of which conference the said churches were located. The finding states that other bishops of that church have put the same construction on that part of the Book of Discipline, and that churches have been in the past on many occasions so united; and so far as appears the power and authority of a bishop presiding at an annual conference to make such consolidation has never been called in question. We understand that this construction of the Book of Discipline is in accordance with the uniform and universal practice of the Methodist Episcopal Church. It agrees with the common understanding of the practice of that church.
The action of Bishop Walden was binding on the defendant, and upon every member of each of said three churches. According to his ruling it would seem very plain that the plaintiffs' contention is correct. The plaintiffs are, according to the rules, usages and discipline of the Methodist Episcopal Church, the successors to the grantees named in the deed of Mr. Swan.
The consolidation of the three churches into one was a *Page 224 
matter of ecclesiastical law and practice; and the decision of the ecclesiastical tribunal on that matter is binding on the Superior Court and on this court. In all ecclesiastical matters the courts are bound by the decision of the ecclesiastical tribunal. It is so laid down by this court in Whitney v.Brooklyn, 5 Conn. 405, and in Gibbs v. Gilead EcclesiasticalSociety, 38 id. 153. "In this class of cases we think the rule of action which should govern the civil courts, founded in a broad and sound view of the relations of church and State under our system of laws, and supported by a preponderating weight of judicial authority is, that, whenever the questions of discipline, or of faith, or ecclesiastical rule, custom or law have been decided by the highest of these church judicatories to which the matter has been carried, the legal tribunals must accept such decisions as final and as binding on them, in their application to the case before them." Watson
v. Jones, 13 Wall. 679, 727; Bouldin v. Alexander, 15 id. 131.
The case of Gaff v. Greer, 88 Ind. 122, is in principle precisely identical with the one at bar. That was an action demanding the title to and the possession of lands, and the case depended upon the application of ecclesiastical law. Land had been conveyed to certain persons named in the deed and described as trustees for the Presbyterian Church in Aurora, Indiana, and to their successors in office. The church edifice was erected on this land. A disagreement had arisen between the members of the church in respect to the employment of a pastor. The matter was taken before the presbytery. The presbytery decided that the further employment of this pastor was unwise, and directed the church to secure the services of some other minister. With this decision the majority were dissatisfied, and the presbytery refusing, upon application, to recede from its position, they presented to the presbytery a paper reciting their grievances and asking for certain relief, which concluded by saying: "Failing in this we have no other alternative but to withdraw from your ecclesiastical jurisdiction." The presbytery considered the paper, and determined that when any portion of the members *Page 225 
of a church withdrew the remaining members constitute the church. This decision had been approved by the synod, and by the general assembly of the Presbyterian Church. The majority had possession of the church building, and continuously had regular preaching and services in conformity with the rites and ceremonies of the Presbyterian Church. The minority, under the direction of the presbytery, thereafter selected elders, elected trustees, employed another minister, demanded the possession of the church property, and, that being refused, brought the suit for its recovery. The court held and decided that the determination of the presbytery, "that when any portion of the members of a church with drew . . . the remaining members constitute the church," was binding upon it, the court, and that the minority was entitled to recover. The decision may be expressed in this way: Where a presbytery has decided that certain members of a Presbyterian Church have seceded, the decision binds the civil courts, and the seceders, although a majority, lose their rights to the church property.
There are many other cases to the same effect, among which we have examined the following ones: State ex rel. Watson
v. Farris, 45 Mo. 183; Robertson v. Bullions, 9 Barb. 64, 134;McKinney v. Griggs, 5 Bush (Ky.), 401; Henderson v. Hunter,59 Pa. 335; Krecker v. Shirey, 163 id. 534; PhilomathCollege v. Wyatt, 27 Or. 390; Shannon v. Frost, 3 B. Mon. 253; Smith v. Swormstedt, 16 How. 288; Hennessey v. Walsh,55 N. H. 515, 530; Baxter v. McDonnell, 155 N.Y. 83.
In Wheelock v. First Presb. Church, 119 Cal. 477, 482, the court said: "But the ecclesiastical court known as the presbytery had the power to deal with the First Presbyterian Church in all matters ecclesiastical. The church as an ecclesiastical body was under the absolute control and dominion of the presbytery, and the decisions and decrees of that body were as binding upon it as the decisions and decrees of this court are binding upon inferior judicial tribunals. Those decrees are not only binding upon the church as an ecclesiastical body, but they are binding and conclusive upon courts wherever and whenever material to pending litigation." *Page 226 
We think these authorities are sufficient to establish the proposition above stated, that in all matters ecclesiastical the decision of the ecclesiastical tribunals is binding on the courts; and that the action and decision of Bishop Walden to the effect that the plaintiffs are, according to the rules, usages, laws and discipline of the Methodist Church, the successors of the grantees named in the deed of Mr. Swan, ought to have been held by the Superior Court as binding upon it; that the general claims of the plaintiffs are correct, and that their prayers for relief, as the pleadings now stand, should have been granted.
It is unnecessary, in view of these conclusions, to consider the Act of the General Assembly of 1897.
The finding shows that the land was mortgaged to the Norwich Savings Society, on which mortgage the defendant has paid $514.50. It seems equitable that he should receive this back, with interest at the same rate which would have been paid to the bank. We think the third prayer of the plaintiffs ought to be granted; that is, that the plaintiffs, on paying to the defendant the amount due on said mortgage as is above specified, should be allowed to redeem said mortgage; and that upon such payment the defendant should execute to the plaintiffs a proper release deed of the premises.
   There is error; the judgment is set aside and the case is remanded to the Superior Court for further proceedings as is herein directed.
In this opinion the other judges concurred.